EXHIBIT News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Rogers Issues Statement on the Apple iPhone TORONTO, April 29 /CNW/ - Ted Rogers, President and Chief Executive Officer of Rogers Communications Inc. today issued the following statement: We're thrilled to announce that we have a deal with Apple to bring the iPhone to Canada later this year. We can't tell you any more about it right now, but stay tuned. About Rogers Communications Inc. Rogers Communications is a diversified Canadian communications and media company. We are engaged in wireless voice and data communications services through Wireless, Canada's largest wireless provider and the operator of the country's only Global System for Mobile Communications ("GSM") based network.
